


117 HR 2103 IH: Taiwan PLUS Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2103
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mr. Perry (for himself, Mr. Tiffany, Mr. Crenshaw, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To improve defense cooperation between the United States and Taiwan, and for other purposes.


1.Short titleThis Act may be cited as the Taiwan PLUS Act. 2.FindingsCongress finds the following:
(1)Taiwan is the 10th largest trading partner in goods with the United States. (2)Taiwan is recognized by 15 countries as an independent state, and it is presently treated as a major non-NATO ally by the United States under section 1206 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2321k note).
(3)The unclassified summary of the 2018 National Defense Strategy notably prioritized United States efforts to protect America’s allies and partners, stating that United States defense objectives include defending allies from military aggression, and bolstering partners against coercion, and fairly sharing responsibilities for common defense. (4)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) states that the United States will make available to Taiwan such defense articles and defense services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability.
(5)Consistent with the Taiwan Relations Act, the United States Congress has for four decades approved numerous defense articles and defense services for Taiwan’s self-defense, including, since 2017, High Mobility Artillery Rocket Systems (HIMARS), F–16 C/D fighter jets, MK 48 torpedoes, Harpoon Coastal Defense Systems, Stinger man-portable air defense systems, M109A6 Paladin howitzers, MS–110 Airborne Reconnaissance Systems, Sniper Advanced Targeting Pods, Field Information Communications Systems, and recertification of MIM–104 Patriot Missiles.  (6)Defense Security Cooperation Agency (DSCA) data indicates that Taiwan was the United States’ largest Foreign Military Sales customer in fiscal year 2020.
(7)DSCA data also indicates that from fiscal years 1950 through 2020, Taiwan was the United States’ third-largest Foreign Military Sales customer, tied with Japan. (8)The Taiwan Assurance Act of 2020 (subtitle B of title III of division FF of Public Law 116–260), states, the United States should conduct regular sales and transfers of defense articles to Taiwan in order to enhance its self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces.
(9)Subparagraph (A) of section 1260(b)(1) of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) states, [the United States should continue] supporting acquisition by Taiwan of defense articles and services through foreign military sales, direct commercial sales, and industrial cooperation, with an emphasis on capabilities that support the asymmetric defense strategy of Taiwan, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities.. (10)Subparagraph (B) of section 1260(b)(1) of such Act further states that the United States should continue supporting the development of defense forces necessary for Taiwan to maintain a sufficient self-defense capability by ensuring timely review of an response to response to requests of Taiwan for defense articles and services.
(11)In its 2019 Recommendations to Congress, the bipartisan U.S.-China Economic and Security Commission issued the following judgement: Congress [should] raise the threshold of congressional notification on sales of defense articles and services to Taiwan to the highest tier set to U.S. allies and partners. Congress [should] also terminate any requirement to provide prior notification of maintenance and sustainment of military equipment and capabilities previously sold to Taiwan.. 3.Sense of CongressIt is the sense of Congress that—
(1)enhanced support for defense cooperation with Taiwan is critical to the national security of the United States, including through designation of Taiwan as a member of the colloquially titled NATO Plus community of states, which presently includes Japan, Australia, the Republic of Korea, Israel, and New Zealand, with respect to consideration by Congress of Foreign Military Sales to Taiwan, as well as all other rights, privileges, and responsibilities afforded to such community of states; and (2)Taiwan should be so designated as a member of the NATO Plus community of states.
4.Enhanced defense cooperation
(a)In generalDuring the 5-year period beginning on the date of the enactment of this Act, Taiwan shall be treated as if it were a country listed in the provisions of law described in subsection (b) for purposes of applying and administering such provisions of law. (b)Provisions of law describedThe provisions of law described in this subsection are—
(1)subsections (b)(2), (d)(2)(B), (d)(3)(A)(i), and (d)(5) of section 3 of the Arms Export Control Act (22 U.S.C. 2753); (2)subsections (e)(2)(A), (h)(1)(A), and (h)(2) of section 21 of such Act (22 U.S.C. 2761);
(3)the matter following subparagraph (P) of subsection (b)(1) and subsections (b)(2), (b)(6), (c)(2)(A), (c)(5), and (d)(2)(A) of section 36 of such Act (22 U.S.C. 2776); (4)section 62(c)(1) of such Act (22 U.S.C. 2796a(c)(1)); and
(5)section 63(a)(2) of such Act (22 U.S.C. 2796b(a)(2)). (c)Continued applicationThe Secretary of State is authorized to continue to apply this section with respect to Taiwan for additional 5-year periods beginning after the end of the 5-year period described in subsection (a) if, with respect to each such additional 5-year period, the Secretary—
(1)determines that such continued application is in the national security interests of the United States; and (2)submits such determination to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate not later than 14 days before the start of such additional 5-year period.

